     Case 3:21-cv-00529-K Document 1 Filed 03/08/21                  Page 1 of 5 PageID 1



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                          Civil Action No.: ___________________
ALTOVISE BROWN,

                               Plaintiff,
       vs.                                                COMPLAINT FOR VIOLATIONS OF
                                                          THE FAIR DEBT COLLECTION
                                                          PRACTICES ACT
CREDIT SYSTEMS INTERNATIONAL, INC.,
NATIONAL CREDIT ADJUSTERS, LLC, AND
PARAMOUNT RECOVERY SYSTEMS,                               DEMAND FOR JURY TRIAL


                               Defendants.


       Plaintiff Altovise Brown (“Plaintiff”) brings this action against defendants Credit Systems

International, Inc. (“CreditSystems”), National Credit Adjusters, LLC (“CreditAdjusters”) and

Paramount Recovery Systems (“Paramount”) (collectively, “Defendants”) and alleges based upon

Plaintiff’s personal knowledge, the investigation of counsel, and information and belief, as

follows:

                                   NATURE OF THE ACTION

       1.      This is an action to recover damages under the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. §1692, et seq. Defendants have been furnishing inaccurate account

information that was published on Plaintiff’s credit reports. On July 29, 2020, Plaintiff submitted

a debt validation letter to Paramount disputing the accuracy of reporting and asking Paramount to

validate the details of the account. On the same date, Plaintiff submitted debt validation letters to

CreditSystems and CreditAdjusters respectively, disputing the accuracy of their respective

reporting and asking them to validate the details of their respective accounts.




                                                -1-
     Case 3:21-cv-00529-K Document 1 Filed 03/08/21                  Page 2 of 5 PageID 2



       2.      The FDPCA provides that once a consumer disputes the details of an account, the

debt collector is prohibited from re-reporting the account without marking the account as disputed.

Nonetheless, Defendants continued to communicate the information without marking the accounts

as disputed or otherwise updating the account as necessary. Defendants’ reporting was thus

misleading as a matter of law.

       3.      Plaintiff was later denied an extension of credit based on the misleading

information communicated by Defendants and has been forced to deal with the aggravation and

humiliation of a poor credit score. Accordingly, Plaintiff is entitled to damages.

                                  JURISDICTION AND VENUE

       4.      The claims asserted in this complaint arise under 15 U.S.C. §1692e of the FDCPA.

This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §1331 and 15

U.S.C. §1692k.

       5.      Venue is proper in this judicial district under 28 U.S.C. §1391(b).

                                             PARTIES

       6.      Plaintiff resides in Dallas County, Texas and qualifies as a “consumer” as that term

is defined under 15 U.S.C. §1692a. Plaintiff is an individual.

       7.      Defendant Paramount is a foreign corporation and debt collection agency that uses

the mail, telephone, and facsimile, and regularly engages in business in this District, the principal

purpose of which is to attempt to collect debts alleged to be due another. Paramount qualifies as

a “debt collector” under the FDCPA.

       8.      Defendant CreditSystems is a foreign corporation and debt collection agency that

uses the mail, telephone, and facsimile, and regularly engages in business in this District, the




                                                -2-
     Case 3:21-cv-00529-K Document 1 Filed 03/08/21                    Page 3 of 5 PageID 3



principal purpose of which is to attempt to collect debts alleged to be due another. CreditSystems

qualifies as a “debt collector” under the FDCPA.

        9.        Defendant CreditAdjusters is a foreign corporation and debt collection agency that

uses the mail, telephone, and facsimile, and regularly engages in business in this District, the

principal purpose of which is to attempt to collect debts alleged to be due another. CreditAdjusters

qualifies as a “debt collector” under the FDCPA.

                                 SUBSTANTIVE ALLEGATIONS

        10.       The case involves four purported medical debts that were sold to Paramount

accounts between November 2017 and September 2017, and reported on Plaintiff’s Trans Union

credit reports.

        11.       The case also involves a CreditSystems account that was reported on Plaintiff’s

Equifax credit report. The original creditor of the account was TEXAS HEALTH PHYSICIANS

GROU. The account was charged off and purportedly sold to CreditSystems in November 2017.

        12.       Finally, the case involves a CreditAdjusters account that was reported on Plaintiff’s

Trans Union credit report. The original creditor of the account was SPEEDY CASH. The account

was charged off and purportedly sold to CreditAdjusters in September 2019.

        13.       Plaintiff learned that Defendants communicated inaccurate information about their

respective collection accounts.

        14.       On July 29, 2020, Plaintiff sent a debt validation letter to each of the Defendants

disputing the accuracy of information on their respective aforementioned accounts.

        15.       Under the FDCPA, the receipt of Plaintiff’s debt validation letter required

Defendants to cease communicating information about disputed accounts without marking the

accounts as disputed.




                                                  -3-
     Case 3:21-cv-00529-K Document 1 Filed 03/08/21                    Page 4 of 5 PageID 4



       16.      Nonetheless, Defendants continued to communicate account information without

marking their respective accounts as disputed.

       17.      Plaintiff was later denied the extension of further credit based on the inaccurate

communications.

                                      CAUSES OF ACTION

                                                 COUNT I

              Against Defendants for Violation of the FDCPA, 15 U.S.C. § 1692e

       18.      Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

       19.      15 U.S.C. §1692e prohibits a debt collector from using any false, deceptive, or

misleading representation or means in connection with the collection of any debt. Subsection (8)

of that provision specifically states that “the failure to communicate that a disputed debt is

disputed” is a violation of this section, as follows:

             A debt collector may not use any false, deceptive, or misleading
             representation or means in connection with the collection of any debt.
             Without limiting the general application of the foregoing, the following
             conduct is a violation of this section:

                                             *      *    *
             (8) Communicating or threatening to communicate to any person credit
             information which is known or which should be known to be false,
             including the failure to communicate that a disputed debt is disputed.

                                                                        (emphasis added).

       20.      Defendants each received a debt validation letter from Plaintiff stating that the

information on their respective accounts was disputed.

       21.      Nonetheless, Defendants continued to report the details of Plaintiff’s respective

accounts to the credit reporting agencies without marking the account as disputed.




                                                  -4-
     Case 3:21-cv-00529-K Document 1 Filed 03/08/21                Page 5 of 5 PageID 5



       22.     Plaintiff was later denied an extension of credit on the basis of the inaccurate

reporting and has been forced to deal with the aggravation and humiliation of a poor credit score.

       23.     Accordingly, Plaintiff is entitled to damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands a judgment:

       a)      awarding Plaintiff statutory money damages, actual damages and punitive

damages;

       b)      awarding attorney’s fees and costs, and other relief; and

       c)      awarding such other relief as to this Court may seem just and proper.

                                      JURY DEMAND
       Plaintiff demands a trial by jury.

DATED: March 8, 2021                         COHEN & MIZRAHI LLP
                                             EDWARD Y. KROUB


                                                             /s/ Edward Y. Kroub
                                                            EDWARD Y. KROUB

                                             EDWARD Y. KROUB
                                             300 Cadman Plaza West, 12th Floor
                                             Brooklyn, NY 11201
                                             Telephone: 929/575-4175
                                             929/575-4195 (fax)
                                             edward@cml.legal

                                             Attorneys for Plaintiff




                                               -5-
